OFFICE   OF   THE   ATTORNEY     GENERAL      OF    TEXAB




mor~blo oeor&e 8. Butler, Chalrlaan
urd of xnauraMo oomlrrlowra
mtln lk, Pa-8
                  ,
                            ~OplalonBO. 6-6539 '
                            &I     collactlon of a gr
                                   tax on one of the




        welcknouladge       rata
m on the above quartloo,      m




                                                47th b8-
                                               ec oartain
                                       ompany ovna ia to be
                                       vea   ment   uuder   the
                                         1
                                        toiora
                                          given u8 a
                          and flxturaaare to be re-
                   et for purpoaea of determlnlng      the
                    a aompany, 88 a base    for comput-
                   la particular  Company contends
                 ura and Sixturea are to be clasoed
                  the tax computation,   ther should
  rlao be regarded 08 an lnvaataent under Article
  7065 for the purpoaa ol fLxi the prenhm tax
  brrckot. This oolrteatlon la "gaaed upon the UW-
  uage of Artlob  7064 in vhlch tax reducing inVe8t-
  mnta are aet forth,partloularlythe OOirOlUd~w
  p&am vhloh reada: ‘or other proport7 10 thlx
                                                                                       604   ,




                                                        .
‘1poorabla GOrp          B.     Butlar,         paga P



      Mate in vhioh b7 UV
 *, ..vaat                                      Iwura&e      emlera     may la-
           their funda.*

           "P16aae 8dvlae ii the Comp.saj~afurniture 6od
     flxturaa, of th6 v6lua lt la uaed aa part OS the
     rntlre 6886t8, 6167also beQ6aaed '686 t6.xr6duc-
     I= lnVa8tJQOat Uudcr Artiola 7064,”

           Artlola 7064, aa 8taanded by bate 1941, 47th Legia-
latrole, page e69, Chapter 184, Artiale        XVIII, Section 1, pro-
rldr8 that  6t6r7 in8W6We        oorporatlon,   Lloyd~a, or reciprocal,
m4 every other organicatlonor concern tranaoctlug              the busl-
0188 of f&6    h8wana6     vlthin thf8 atat6,     8hBll  pa7 Cartatn
t&Is8 Upon the* groa8      promiua recelpta.      S6id artiole    provider
r&her that 66ch of luch.oompaaleaah611 file vlth the BoaM
of Iaaur6nce CommiaalOn6ra 4 lvoro raport shoving the amount
of auah premium8 ooll6ot6d       b7 it during   th6 preaedillg 7anre
?rovlaloala made for & reduatioa         In tha amount of said t8x6s
u f6lloval
           “If an7 luoh lnauraace carrier      ahall:‘have aa
    much aa 0128 fourth of it8 entlrs la a eta aa     , ahow
    b7 aald avora   statement,      invested la on7 or all of
    the follovl~    aeaurltlca:~tate             la this Stata,
    bond8 of thla stat6       ore of any county,fnccrpmwted
    oity  or tom of this State, or other brmartY in
    this State in vhlch br lev mu% Insurance carrierp’
    WY invest their funddo, then the anruW tax of aw
    auoh iwuropoe    carriera      aball be ona and bog hall
    (1 l/2) par oent of It8 raid &roar premlluPreC6:Ptat
    an& if an7 such iaauraace carrier”shal1         lavaat aa
    aforeaatd aa much aa one halX (l/S)        OS l-eta,
     un       ths    annual          tax   of   lwh     la a ur mc aoerrim   a&611
    b6 three fourth8 (3/h) Of OW (1) per cant of it.8
      oaa p r emluaraorlptaaa lbova datlnede . . .
               our81
          Tbp6         we       tbr66       atbtutea      vhloh deflw  tha SeoWitlaa
rod propart         which     prat     +    ovwd       and held bt auoh ocWWleal
                                                                                                ..~ .-.


 .:      .                                                                                                605
                                                                                   .   :

                                                                                           ,,




soPorable George 8. Butlrr, pga                   f
                                                                                                                   .

                ?.  ArtlOb 4705, R.C.S., aa amended, definaa the
poperty        aad laourltl6aof vhloh tha oapltal atook of bry
lnr~r6LiO6     OWpaW,         Oth6P   th6n     life, haalth @ad b6O:dabt, mm7
coaalat.
           3. Article 5706. R.C.S.. aa amended. defleaa the
nourltl68 allowed for the-investmint    of funda-over and &~a.
tba gpld-up capital  atook of auab compani6a  and v6 bellan    it
tootrole tha praaeat lnqukr7.   Thla 6FtfCl6  raada la part a,
tallova I
             “Ho oompatay, wtcept any vrltlng Life, Hoalth
       aad Acoldent bCUP6UC6,     organized und6r the pravl-
     : alone of thlr Chaptar,ahall invest Ita funds over
. “L
  ..I and above It8 -id-up      o6plt61 atoak ln any otbr
 .     manner than aa~ follova:

            ‘ia)  In bond0 of th6               Unltad State8 or of rly                                   .---A
       Of the stat68 Of thr mtad                 Stat68 pJloVid6d au&
      beada 6P6, bt the tlareof purchase,                        irrtereat-be&r-                .                  i
      lag or not lo dafoult.                                                                                       I

               "(b) In bond8 or firat             lieaa      on unincumbered
      real aotbte la this atate or lo any' other             atate,                                               . :
      Ommtry,       or   prOVinCe      in vhlab conrpsnyme7 be dul7
      1106a88dt0         OOWlUOt      a~ ln8UrbnCe bualnraa. . . .

            '(0)   rr&bonda or other intercat-baaring       6vi-
      dence of lndebtedneaa o? bay OOUut7, mad dlatrlot,
      vater dlatrlat,    munlclpallty,    any aubdlvlslon   of a
      County, iLWXpOrbt6d      olty,   tom, achosl tlI8trict,
      lanIt6ry or aever ayatem bonda OT varrauta, vh6n
      apaclal revenue8 to meat the principal aed inter-
      eat pqncnta     of such munlolpally     owned revenua
      vater ayateo lmd aevar ay8t6mbonda or varranta
      ah611 have bean appropriated,       pledged or OtherVl86
      provided for by auah mualalpAllty. . . .
           ‘(a)  1. In the ltoclca, bonda, dab6atUr68,
      bill8 of lxohbbge or oth6r oommaro~l not68 or
      bill8 end 866LW:t:68 Of a07 88b6et   d&V&&at     rim
      oorpo?atlOrr, lwaporat6d undar the la*8 Of tET8
      .tat6,     uhlah   ha     lyt   Qfmlkd          in   thr    m7-at      o?
                                                                                                 606
                                                                                                ,:




noaorabla Oaorga 8. Butler, p6g6 ~4



    ‘any of it6 obllgatlona   fas                              a period    of flv6 (5)
     year8 icuaedlate~~ preaadw                                 the d&t6    of   the &      *
    v68tfII6at;          . . .

            "(a) In loaaa                      upon      the     pladge    of ~7 nor+
    g&&i,    .8tO6k,            OF        boeda,    Or    Oth6r     6Vid6M6     Of la-
    deb ta dealuoeptabl6
               r m,                                 48 ~aveatmeota            uadar   the
    t6rM      Of thi8               hI,       . . .
            8. . . .' (Bawhaala                           oura)
           The tarn glnve8tm6at~a
                                b88 been dafinad many M&68
ty varloua oourta,and thoae da?leltlona  are ramrltably aoa-
tlttoet . t?Ot6th8 ?OllOV:~l
            “An ~lavaatmanc~oauall7 mama tb6 mm Ia-
   I68thd   OC th6 FOpaFt    pWOb8SSd by th6 107iIl8   06%
    of moea or oapitrl    lo 66996 agaalea of wogwt
 . for laoo~8‘or      dfit*" Zlppott I. Tipgett, & I .
   la.,   7 A (26) EL                               ..

          g~Iav6ataerrta* usually *ad8 th6 putting out
    Of 1110aayon lnter68t  6lth6C b:r 108~8 or by ths
    purehare of fnaome-produeleg raparty.”      Drove va
    Cuml~a    Dlatlll6rleaCorp., 5-5 F. bum.    659.
            "~favaatment~ aa aomonl7 used and under-
     rtood, mcaaa the pl601~     of capital or laying out ,.
     of mock67 in a va7 lntffndea to 6eoure laaama or
  .* profit   icon It8 6mployrusat."- In r6 &van,   49 1.
 ’ 9. (Pd) 753B 141 Ohlo St. 603.
          aAn @l.avestmeat’* Im geearally   daflaad 48 th6
   aonv6raloe of rm4y or eirau&tlng         capital     late
   aoma lp a o lea  of proparty Prom vhloh an luecm6 or
   profit    la axp6otod   to br dorived  in the    ordlMrt
   comae at trad -0 bua100aa~” In r6 Peneeuka
   ma,     35 x.a. ? 36 1 1n, a35 XrYr 875.
            *ro ~InwW’                     ma-7     earrlea         ths   id60   Of 80
   la y la g
           it l                 to p o @ mo         a ?o twn. To              1nvmrt la
        .
                                _
                  r,4*                         ‘.
                  I-     .. :
                                                                                             ..
                                                                                             .i




    fPoorabla Oeorga 8. Batlar,                  pago 5



           not to erpead            ia   aa   uaprbduotlm      thing.”      D&r%8
           q, BulUngtoa,             47 83.      (W)   555, 164 man.         272.
               It i8 awent,       therefore,    that the term8 lla ve8t’
    &    %weetment’ are urob in Articles         7064 aad 4706 :a thdr
    0rdlWFJ oonnotatloay,   and that money pale out for furniture
    md fixture818 not iavrrted.',          Although &tiole   7064 as
    umaed requlrer     that the value of such furniture an4 fir-
    tar.8 be inoluded in the repwt of “entire a88et8,’ the pl&U
    @ton&eat of that art1018 18 to lrolude them from t&e li8t
    of tu rodwing    lare8tmeatr.
                    We u-8 aot unalndful of theprorlrloar  oi Artlale
                     ., vhloh deal rlth the goner81 power8 o? piv8k
                                                                                                           1
    @argoratloar,       prt1ouur17 the f011001ng~                                                     :



                    ?Evw7 p&vat@ oorpomtloa u                     rwh hai powor;
                    a                                                                                 .!
                     . , . .

                    -“4.    To purohue,  hold, loll,             modgag;;
                                                                     or
          otherwiri         oonvey rush real eltate             8n4    perroael
          88tat8 98         t&      plU'~O808    Of th0     COl'~ONLtiOll   8h811
          require.         ;a . .
f
               Thl8 srtlele    generally   lutho~lrar     all corporatloor
    topurchase and own ruch property,         but the p~ovlrlon8 of the
    utloles pertalnlng      to then8 pwtloular corporatlonr,          .i.e.,
    ln8ur8nce oompcmle8 other thba life,        health and 8cOldeq,
    mp3r8oee ruch general        OVl8lOPr   1ll8OfEW 48 iWOll8i8tellt
    tlwrev1th.    Article   706r lo  aot  811 eunbllng rtatute.        It i8
    OtU   8tbtUto   8rrd mU8t b0 8brlOtlJ     OOartrUed. PliFtitllW Ud
    Iixturu8 are not vlthla t&       rtrtutory   deflaltloo    of tu Fe-
    ~UOlng iavalt~at8.

                    lhutlng         that
                                      ttmtoegolng              Sally     ln8ver 8
                                                                                7our   la-




                                                                                                  /




                                                                                                               ,
                                                                                                                   .